MEMORANDUM **
On June 3, 2008, the Magistrate Judge issued findings and recommendations that appellant’s complaint be dismissed for failure to state a claim. On June 30, 2008, the Magistrate Judge vacated his earlier recommendation of dismissal and granted appellant an extension of time to file an amended complaint. Appellant filed an amended complaint as directed on July 31, 2008. On September 29, 2008, 2008 WL 4490060, the district court adopted the June 3, 2008 findings and recommendations, which had been vacated by the Magistrate Judge. This appears to have been an oversight. Because the Magistrate Judge vacated his initial recommendation and because appellant filed an amended complaint as directed, we remand to the district court to consider the amended complaint filed on July 31, 2008.
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.